Citation Nr: 0511762	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to April 1946, 
and from August 1962 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and April 2002 rating 
decisions by the Houston, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the above 
claims.  

In September 2002, the veteran testified at a videoconference 
before the undersigned, and a transcript of that conference 
is of record.  

In July 2003, the Board remanded the issues that are the 
subject of this decision.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled with regard to the issues of entitlement to service 
connection for hyperlipidemia and coronary artery disease.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased evaluation for 
lumbar spine degenerative arthritis, currently evaluated as 
10 percent disabling, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's pre-existing hyperlipoproteinemia was 
aggravated during the veteran's period of active duty.

3.  The veteran's coronary artery disease is at least as 
likely as not secondary to the veteran's 
hyperlipoproteinemia.


CONCLUSIONS OF LAW

1.  Hyperlipoprotienemia was aggravated in active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d); 
3.306(b) (2004).

2.  Coronary artery disease is secondary to the veteran's 
service-connected hyperlipoproteinemia.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303(d); 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Given the favorable action below, the Board finds that no 
further notification or development action is required with 
respect to the issues addressed in this decision.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), noting the conflict between the requirements 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (b), held that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires the government to 
show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the pre-existing disability was not aggravated during 
service. The Board notes that the Federal Circuit did not 
explicitly invalidate 38 C.F.R. § 3.304 (b).

A recent opinion of VA's General Counsel similarly held that 
the provisions of 38 C.F.R. § 3.304(b), which address the 
presumption of soundness, are inconsistent with 38 U.S.C.A. 
§ 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service. 38 U.S.C.A. § 1111 requires clear 
and unmistakable evidence both that the injury or disease 
existed before acceptance and enrollment and that it was not 
aggravated by such service. The opinion explicitly held that 
"[s]ection 3.304(b) is therefore invalid and should not be 
followed" and that the proper standard is that provided in 
§ 1111. VAOGCPREC 3-2003.

In this case, 38 U.S.C.A. § 1111 is applicable to the 
veteran, because the veteran served during a period of war.  
That section provides that a veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service. 
38 U.S.C.A. § 1111 (West 2002). Only such conditions as are 
recorded in examination reports are to be considered as 
noted. "The presumption only attaches where there has been 
an induction examination in which the later complained-of 
disability was not detected." See Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).

Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran submitted a private medical opinion, dated in 
September 2001, from his treating cardiologist, Dr. J.P.M.  
The doctor noted that the veteran's hyperlipidemia was 
documented as far back as 1977 while the veteran was in 
service.  He opined that it was clear that hyperlipidemia was 
one of the risk factors for coronary disease and clearly was 
a participant in the progression the veteran's disease that 
ultimately resulted in the bypass surgery.

Review of the veteran's service medical records shows 
laboratory readings showing elevated lipids and 
triglycerides.  A provisional diagnosis of hyperlipidemia was 
made.  The record does not show a confirmed diagnosis of any 
coronary disorder.

The record shows that the veteran developed unstable angina 
in 1992 and was diagnosed with coronary artery disease.  He 
underwent double coronary artery bypass.  In 2002, the 
veteran again developed chest pain and was treated with 
angioplasty and a stent was inserted.

The veteran was examined by VA in June 2004.  The examiner 
noted that the veteran's coronary artery disease was at least 
as likely as not secondary to the hyperlipidemia which was 
diagnosed in 1977.  The veteran's risk factors were that he 
is a male and he had hyperlipidemia, therefore, the coronary 
artery disease was at least as likely as not secondary to the 
hyperlipidemia.

In August 2004, the June 2004 VA examiner, a specialist in 
Family Medicine, submitted an addendum to the examination 
noting that the diagnoses were as previously stated, 
hyperlipoproteinemia and coronary artery disease, status post 
aortocoronary bypass with angioplasty and stent.  He 
explained that the etiology of the coronary artery disease 
was at least likely as not secondary to hyperlipoproteinemia 
that was originally diagnosed in 1977; however, 
hyperlipoproteinemia is not an acquired disorder.  He noted 
that it was an inborn disorder with the inability to 
metabolize cholesterol and excrete it from the system.  He 
noted that the veteran's hyperlipoproteinemia was not a 
service-connected disorder since it was an inborn and not an 
acquired disorder.  The Board notes that the examiner is 
competent to opine regarding the medical etiology of the 
veteran's coronary artery disease, but is not competent to 
offer a legal opinion as to the propriety of service 
connection.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Board finds that a preponderance of the evidence supports 
the veteran's claim of entitlement to service connection for 
coronary artery disease.  While the veteran's hyperlipidemia 
maybe an inborn disorder or the result of a hereditary 
inability to process cholesterol, it underwent an increase 
during the veteran's period of active service.  The increased 
levels of triglycerides were not diagnosed until 1977, 
twenty-five years into his second period of active duty.  In 
addition, there has been no finding that the increase in 
disability during such service was due to the natural 
progress of the disease.  Thus, although he may have had a 
pre-existing predisposition, the condition increased or was 
aggravated during the period of active service.

The Board finds that the evidence does support a finding that 
the veteran's hyperlipidemia or hyperlipoproteinemia first 
manifested itself during his active service and his coronary 
artery disease is secondary to it.  Accordingly, it is the 
finding of the Board that the record supports a grant of 
entitlement to service connection for hyperlipoproteinemia 
and secondary coronary artery disease.  38 U.S.C.A. §§ 1110, 
5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2004).


ORDER

The claims of service connection for hyperlipoproteinemia and 
coronary artery disease is granted.


REMAND

The Board notes that the veteran submitted additional private 
medical records, dated subsequent to the veteran's June 2004 
VA examination, which were received at the RO in December 
2004 and forwarded to the Board in February 2005. These 
medical records relate to the veteran's increased rating 
claim.  The RO has not considered these statements. Although 
on January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the RO for initial 
consideration, and without having to obtain the appellant's 
waiver, the rule has since been invalidated. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) (holding that the provisions of 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
they denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration).  New regulations were 
recently promulgated to conform to the Federal Circuit's 
decision.  In particular revised 38 C.F.R. § 20.1304(c), 
removes the Board's authority to develop evidence for initial 
consideration unless the appellant or appellant's 
representative waives the right to initial review by the 
agency of original jurisdiction of new evidence received by 
the Board. See 69 Fed. Reg. 53807, 53808 (September 3, 2004) 
to be  codified at 38 C.F.R. § 20.1304(c).

Additionally, review of the June 2004 VA examination of the 
veteran's lumbar spine does not reveal sufficient information 
to apply the rating criteria or consider the extent of 
functional loss due to pain "on use or due to flare-ups" 
mandated by the Court in DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The Board notes that the veteran's claim for an 
increased rating is based primarily upon complaints of 
increased disability during, on use, or due to flare-ups.  
The June 2004 examiner notes these complaints, but does not 
comment upon the degree of additional disability experienced 
by the veteran during these periods.

Accordingly, the veteran's claim is remanded to the AMC for 
the following actions:

1.  The veteran should be afforded a VA 
medical examination to determine the 
severity of his service-connected lumbar 
spine disabilities. The claims folder 
should be provided to the examiner for 
review in connection with the examination 
of the veteran. The examiner should be 
requested to delineate all manifestations 
of the veteran's lumbar spine disability, 
to include any loss of motion or 
neurological abnormalities, and comment 
on the severity of these manifestations. 
The examiner should also comment on 
whether the veteran's service-connected 
lumbar spine disability is productive of 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms at the baseline of the 
disability and following increased use or 
flare-up.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


